The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 09:43 AM July 13, 2020




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

     IN RE:                                          )   CHAPTER 7
                                                     )
     DONALD C. MALONEY,                              )   CASE NO. 19-60895
     SHARON L. MALONEY,                              )
                                                     )   JUDGE RUSS KENDIG
        Debtors.                                     )
                                                     )
                                                     )   MEMORANDUM OF OPINION
                                                     )   (NOT FOR PUBLICATION)
                                                     )

        Now before the court is the chapter 7 trustee’s (the “Trustee”) Notice of Proposed Sale of
Real Estate (the “Notice”), filed March 13, 2020. On April 1, Sharon Maloney (“Debtor-
Sharon”) objected to the proposed sale (the “Objection”). On April 9, Trustee responded to the
Objection. The court held a hearing on June 29, 2020, after which a briefing schedule was
issued. The matter is now ready for ruling.

       The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. This is a core proceeding and the court has authority to enter final orders. 28 U.S.C.
§ 157(b)(2)(N). Pursuant to 28 U.S.C. §§ 1408 and 1409, venue in this court is proper. This
opinion constitutes the court’s findings of fact and conclusions of law in accordance with Rule
7052 of the Federal Rules of Bankruptcy Procedure. 1

1
  Hereinafter, unless otherwise indicated, any reference to a section (“§” or “section”) refers to a section in Title 11
of the United States Code (the “Bankruptcy Code”).




    19-60895-rk      Doc 39       FILED 07/13/20           ENTERED 07/13/20 13:21:41                    Page 1 of 5
        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.

                                                       FACTS

       In 2013, Nancy and Wesley Arthur (the “Arthurs”) conveyed real property located at
2312 Grassy Creek Rd., Webster Springs, West Virginia 26288 (the “Property”) to Debtor-
Sharon as part of a settlement in a civil lawsuit. The Property consists of 3.41 acres in a
mountainous region, with a residential structure in poor condition. The deed conveying the
Property (the “Deed”) contained language granting the Arthurs a right of first refusal (“ROFR”).

        On April 29, 2019, Donald and Sharon Maloney (“Debtors”) filed a joint petition for
relief under chapter 7 of the Bankruptcy Code. Debtor-Sharon’s interest in the Property is listed
on Schedule A/B, and valued at $20,280.2 On Schedule C, Debtor-Sharon claimed a $555
exemption in the Property pursuant to Ohio Revised Code § 2329.66(A)(18).

        On March 11, 2020, Trustee filed an application to employ Rebecca Mace of Webster
Realty, LLC (the “Realtor”) for the purpose of selling the Property. The court granted Trustee’s
application on April 3, 2020. According to Trustee, the Realtor valued the Property at $10,000.

        The Arthurs initially made an offer to purchase the Property for $4,518.25, which Trustee
rejected. Later, however, a third party offered Trustee $8,000 for the Property. Trustee was
willing to sell the Property at this price, so he sent the Arthurs a notice of intent to sell, which
they received on February 29, 2020. On March 6, the Arthurs exercised their ROFR, and signed
an agreement to purchase the Property for $8,000.

       Trustee argues that the proposed sale is reasonable and in the best interest of the estate.
Trustee proposes to distribute the proceeds of sale as follows:

                   $8,000.00         Gross sale proceeds
                   $1,000.00         Brokerage fee
                   $ 44.00           Transfer stamps, release fees
                   $ 216.77          Estimated real estate taxes thru December 31, 2019
                   $ 200.00          West Virginia out-of-state seller withholding tax
                   $ 555.00          Exemption to Debtor
                   $5,984.23         Estimated net proceeds to Trustee

       In the Objection, Debtor-Sharon argues that the Property should not be sold for less than
$10,000. She also claims that Trustee did not act in accordance with the ROFR language in the
Deed. In essence, she argues that the Arthurs lost their ROFR after they made the initial
$4,518.25 offer to Trustee.



2
    At the June 29, 2020 hearing, Debtors’ counsel stated that this value came from an auditor’s valuation.


                                                           2


    19-60895-rk       Doc 39       FILED 07/13/20          ENTERED 07/13/20 13:21:41                  Page 2 of 5
                                                  DISCUSSION

        A chapter 7 trustee may, after notice and a hearing, “use, sell, or lease, other than in the
ordinary course of business, property of the estate . . . .” § 363(b)(1).3 The sale of assets outside
of the ordinary course of business generally requires proof that: “(1) there is a sound business
purpose for the sale; (2) the proposed sale price is fair; (3) the [trustee] has provided adequate
and reasonable notice; and (4) the buyer has acted in good faith.” In re Exaeris Inc., 380 B.R.
741, 744 (D. Del. 2008) (citation omitted); see also Stephens Indus., Inc. v. McClung, 789 F.2d
386, 389 (6th Cir. 1986) (there must be some “articulated business justification” for a sale under
§ 363(b)(1)).

        First, Debtor-Sharon argues that the Property should not be sold for less than $10,000.
However, given the poor condition of the Property and the Realtor’s suggested $10,000 listing
price as a starting point, the court finds that the $8,000 sale price is fair and reasonable. Trustee
consulted with a local realtor and the final result is within the range of his informed business
judgment.

       Next, Debtor-Sharon argues that Trustee did not act in accordance with the ROFR
language in the Deed. The Deed provides, in relevant part:

                   THIS DEED, Made this the 3rd day of September 2013, by and
                   between WESLEY L. ARTHUR and NANCY L. ARTHUR, his
                   wife, parties of the first part, and SHARON CHAMBERS
                   MALONEY, party of the second part . . .

                   This conveyance is subject to a right of first refusal vested in the
                   parties of the first part, and each of them individually. In the event
                   the party of the second part, or her heirs, desire to sell the aforesaid
                   described property conveyed herein, or any portion thereof, during
                   the lifetimes of either the parties of the first part, then the person
                   desiring to sell their portion shall first offer, in writing, to the
                   parties of the first part who are then living, the right to purchase
                   the property proposed to be sold. Such notice of intent to sell shall
                   contain at least the terms of such sale, including, without
                   limitation, the price and terms of payment of such offer of sale.
                   The parties of the first part, or either of them, shall then have a
                   period of fifteen (15) days after the receipt of said notice to accept
                   such offer of purchase. In the event the parties of the first part, or
                   either of them, elects to exercise the right of purchase, then they
                   must do so by notifying the person desiring to sell, in writing
                   within said fifteen (15) day period, and then they must close on
                   such the purchase of the property within thirty (30) days after the
                   party of the second part receives notice of the exercise by them of
                   the right to purchase. If the parties of the first part do not exercise
                   the right to purchase the property, then the party desiring to sell

3
    The non-exempt equity in the Property is undoubtedly property of the bankruptcy estate. See § 541(a)(1).

                                                          3


    19-60895-rk       Doc 39      FILED 07/13/20          ENTERED 07/13/20 13:21:41                 Page 3 of 5
                  can then offer such property and sell the same to the general public
                  at a price not less than that offered in the notice of right to
                  purchase. All notices required herein shall be mailed by certified
                  mail, return receipt requested.

(Support Document, ECF 36).

        The court finds that Trustee did not act inconsistent with the language of the Deed.
Trustee received an offer from a third party to purchase the Property for $8,000, which he was
willing to accept. However, because of the Arthurs’ ROFR, Trustee gave the Arthurs notice of
his intent to sell for $8,000. The Arthurs received the notice on February 29, 2020. And on
March 6, less than 15 days after receiving the notice, the Arthurs signed an agreement to
purchase the Property for $8,000, effectively exercising their ROFR. This was all in accordance
with the language of the Deed.

        It is true, as Debtor-Sharon points out, that the Arthurs initially offered to purchase the
Property from Trustee for $4,518.25. But this was separate and apart from the Arthurs
exercising their ROFR. 4 The Arthurs made the initial offer prior to receiving Trustee’s notice of
intent to sell and prior to notifying Trustee that they were exercising their ROFR. The Deed
plainly does not state that the Arthurs lose their ROFR in these circumstances.

        Even if the court agreed with Debtor-Sharon’s arguments, she might not have standing to
challenge the sale. Whether the Property sells for $8,000 or $10,000, there is no indication that
Debtor-Sharon will receive any more than $555 – the amount of her exemption. See, e.g., In re
Cormier, 382 B.R. 377, 410 (Bankr. W.D. Mich. 2008) (chapter 7 debtors had no standing to
object to sale when they were to be paid full amount of exemption and there was no indication of
a surplus). See also In re Miller, No. 12-8004, 2012 Bankr. LEXIS 5907, at * 13, 14 (B.A.P. 6th
Cir. Dec. 27, 2012) (citing Monus v. Lambros, 286 B.R. 629, 634 (N.D. Ohio 2002)).

        Taking into consideration Trustee’s concerns about the condition and deterioration of the
Property and his reliance on the Realtor’s valuation, the court finds that the proposed sale is well
within Trustee’s range of business judgment. There is no evidence that Trustee failed to provide
reasonable and adequate notice of the sale, nor is there any evidence that the Arthurs acted in bad
faith. Furthermore, the proceeds of sale will not only pay Debtor-Sharon’s exemption in full, but
also net $5,984.23 to Trustee for distribution to creditors. Therefore, the court finds that the
proposed sale is in the best interest of the estate.

         The court will enter a separate order in accordance with this opinion.




4
  To summarize, the Deed contains two primary conditions precedent to the Arthurs utilizing their ROFR: (1) the
seller must give the Arthurs detailed notice of its intent to sell; and (2) the Arthurs, within 15 days of receiving the
notice, must then notify the seller, in writing, that they are exercising their ROFR.

                                                            4


    19-60895-rk      Doc 39        FILED 07/13/20           ENTERED 07/13/20 13:21:41                    Page 4 of 5
Service List:

Donald C. Maloney
Sharon L. Maloney
86 W. Main Street
Shiloh, OH 44878-9733

Rebecca K. Hockenberry
Thompson & Hockenberry Co LPA
371 Lexington Avenue
Mansfield, OH 44907

Josiah L. Mason
Canton
153 W Main Street
P.O. Box 345
Ashland, OH 44805-2219




                                          5


19-60895-rk     Doc 39   FILED 07/13/20   ENTERED 07/13/20 13:21:41   Page 5 of 5
